10
ll
12
13
14
15
16
17
18
19
20
21
22
3

24

26

ASe 4:18-cr-01256-CKJ-JR Document 76-3 Filed 08/20/19 Page 1 of 29

Dan H. Cooper, Bar No. 004900
COOPER & UDALL, P.C.

136 W. Simpson Street

Tucson, AZ 85701

(520) 770-1414
dcooper@cooperudall.com

Laura E. Udall, Bar No. 010501
COOPER & UDALL, P.C.

136 W. Simpson Street
Tucson, AZ 85701

(520) 770-1414

ludall@cooperudall.com

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

UNITED STATES OF AMERICA, ) CR-18-01256-CKJ-JR
)
Plaintiff, )
VS. ) SENTENCING MEMORANDUM
) SUPPORTING DOCUMENTS
JOSHUA JOEL PRATCHARD, )
)
Defendant. )
)

 

 

 

i

a

2

Josh Pratchard, through counsel, submits the following documents in support of

the Sentencing Memorandum (Doc #74).

Exhibit C- August 14, 2018 and January 8, 2019 Press Release on Joseph Gill
Exhibit D- February 15, 2017 Press Release on Ariana Ramirez

Exhibit E- November 13, 2018 Press Release on Justin Arch

Exhibit F- February 28, 2018 Press Release on Jesus Franco

Exhibit G- July 7, 2017 Press Release on Joe Valles

Exhibit H- March 19, 2018 Press Release on Timothy Veninga

Exhibit I- December 13, 2012 Press Release on Jaime Avila

Exhibit J- January 28, 2019 Magda Luna J udgement
10

ll

12

13

14

15

16

iy

18

Ig

20

21

22

23

24

25

26

 

Ase 4:18-cr-01256-CKJ-JR Document 76-3 Filed 08/20/19 Page 2 of 29

RESPECTFULLY SUBMITTED this 20' day of August, 2019.

By_s/Dan H. Cooper
Dan H. Cooper

By_s/Laura E. Udall
Laura E. Udall

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Q

Nase 4:18-cr-01256-CKJ-JR Document 76-3 Filed 08/20/19 Page 3 of 29

EXHIBIT

 

 
8/17/2019 Case 4:1 8otttelttizoab DEK abel ied QS 1G Magahy Sotiidg ed RRO! Deno NG Sonera r Justice

  

Za United States Byars tas of Justice Offices of the United States PAM GMas wea te

     

 

THE UNITED STATES ATTORNEY'S OFFICE Beaten

HOME ABOUT NEWS MEET THE U.S. ATTORNEY _ DIVISIONS PROGRAMS JOBS

 

 

CONTACT US

U.S. Attorneys » District of Nevada » News

 

Department of Justice
U.S. Attorney’s Office

District of Nevada
FOR IMMEDIATE RELEASE , Tuesday, August 14, 2018

Former Arizona DEA Agent Pleads Guilty To Illegally Selling
Assault Rifles

TUCSON, Ariz. — A former DEA Supervisory Special Agent who was assigned to the Nogales Office as part of the
DEA Tucson District Office pleaded guilty today in federal court in Tucson, Arizona, to illegally selling firearms
without a Federal Firearms License (FFL). The case is being prosecuted by the U.S. Attorney’s Office for the District
of Nevada because the U.S. Attorney’s Office for the District of Arizona is recused from the case.

Joseph Michael Gill, 42, of Tucson, pleaded guilty to one count of dealing in firearms without a licensee. He resigned
from his position with the DEA on June 30, 2018. United States Magistrate Judge Lynnette C. Kimmins accepted the

guilty plea and scheduled sentencing for November 26, 2018. The maximum penalty is five years in prison and a
$250,000 fine.

According to the affidavit for a search warrant for Gill’s residence obtained in connection with the investigation, in
December 2012, Gill applied for a Federal Firearms License with the Bureau of Alcohol, Tobacco, Firearms and
Explosives (ATF), but he subsequently withdrew the application. Subsequent to withdrawing that application, Gill
purchased multiple firearms from licensed firearms dealers and sold them on the internet utilizing the website
Gunbroker.com. Upon further investigation into Gill’s use of Gunbroker.com, ATF learned that Gill had engaged in
approximately 645 transactions.

According to the plea agreement, on June 12, 2016, Gill purchased three Colt .223/5.56 caliber rifles from an online
FFL located in Lexington, Kentucky. He paid a total of $1 ,896. The rifles were shipped to a FFL in Sahuarita, Arizona,
and Gill picked up the rifles on June 18. Then, on July 27 and 28, 2016, Gill sold two of the rifles to two different
individuals who he had reason to believe intended to use or dispose of the firearms unlawfully.

The case is being investigated by the ATF and the Department of Justice Office of the Inspector General. Assistant U.S.
Attorney Phillip N. Smith Jr. of the District of Nevada is prosecuting the case.

att

https:/www.justice.gov/usao-nv/pr/former-arizona-dea-agent-pleads-guilty-illeqally-sellina-assault-rifles ay
- f 29
Ex-DEA agent in Noa SorthedaGt PE BarBn Gee ak Qgument 7 Ors : i ed O8f2 ve egal sti soa octal ex-dea-agent-in-no...

1 of 45

https://tucson.com/news/loca I/crime-and-courts/ex-dea-agent-in-nogales-sentenced-to-
probation-for-illegal/article_fcdO7b5f-3a84-5677-91ce-d7bfb7bd 7918.html

Ex-DEA agent in Nogales sentenced to
probation for illegal gun sales

By Curt Prendergast Arizona Daily Star Jan 8, 2019

 

One of the rifles Joseph Gill, a former DEA su pervisory special agent in Nogales, sold to
suspected drug traffickers was seized on its way to Mexico, court documents say.

U.S. District Court

MORE INFORMATION
A former federal agent in Nogales was
sentenced to five years of probation after he
pleaded guilty to selling firearms without a
license.

Joseph Gill, a 42-year-old former supervisory

Former Arizona
Ex-DEA agent in Nogalas@-ledSdab-M4eGn Kila abetument 7 Girths: Ron CHA OES och AGE, £,0 Aaa ex-dea-agent-in-no...

2 of 45

DEA agent admits
to illegal gun sales

Douglas customs officer
fined $150 on human-
smuggling charge

Firearms side businesses
land Southern Arizona
border agents in trouble

Ex-Nogales Border
Patrol agent accused of
illegally selling
hundreds of guns

Customs officer in
Nogales indicted on
bribery, smuggling
charges

Border Patrol agent who
earned $56 an hour
pleads guilty to
falsifying time cards

Homeland Security
agent in Douglas facing
federal trial on wire
fraud, theft charges

Lanes of Interstate 10 in
Cochise County re-open
after this morning's
deadly crash

This Tucson man is
doing a 12-hour run to
raise money for the food
bank

16 arrested in long
undercover
investigation across
Pima, Cochise counties

Huge load of fentanyl,
meth seized at Nogales

special agent with the Drug Enforcement
Administration, sold a Colt model M4LE 5.56-
caliber semi-automatic rifle in July 2016 to a
suspected drug trafficker, which came to light
during a federal investigation of the drug-
trafficking organization.

The rifle was smuggled into Mexico and a
nearly identical rifle sold by Gill was seized on
a shuttle heading into Mexico through Nogales,
U.S. District Court records show.

Gill pleaded guilty in August to a felony charge
of selling firearms without a license, with
reason to believe the buyers of the rifles would
use them unlawfully, court records show. He
faced up to two years in prison under his plea
agreement.

At a sentencing hearing Monday, Gill said he
had sold firearms for many years, calling it a
“hobby that I took to an extreme.” He said he
did not know the buyers of the rifles were part
Ex-DEA agent in No@lase@erk8des-94206nGKiiedR abacament 7 Gis: PURE CH PARGA ockl Ane! ad. Sarts/ex-dea-agent-in-no...

3 of 45

port of entry

= Douglas border agent
sentenced to probation
for lying about
informants

= Ex-customs officer in
Douglas gets probation,
fine for lying about
citizenship

= Border agent in Douglas
admits to helping
smuggle 1,000s of
pounds of marijuana

of a drug-trafficking organization, but “I should
have known better and I should have done
better.”

District Court Judge Raner C. Collins said he
was “torn” about how to sentence Gill, but
decided to “give him the benefit of the doubt.”

The first six months of Gill’s five years of
probation will be served on home detention,
Collins said. He ordered Gill to pay a $15,000
fine and perform 500 hours of community
service. Gill is prohibited from possessing a
firearm.

Gill resigned from the DEA on June 30 after
14 years with the agency.

Border busts 2018

Smugglers of people, drugs, money, weapons and other

FUP IRR A RAS
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

thse 4:18-cr-01256-CKJ-JR Document 76-3 Filed 08/20/19 Page 8 of 29

EXHIBIT

D

 
Duo § ntenced for A@mpéndtd Suge R541 OKs) RmmaguMent 7Gnps:/ NEAR VAR pica Seite cAAttempting-snmugele-ass...

Department of Justice

U.S. Attorney's Office
District of Arizona

 

 

For Immediate Release Wednesday, February 15, 2017

Elizabeth A. Strange, United States Attorney
Contact: Cosme Lopez

(602) 686-8614

www justice.gov/usao-az

Duo Sentenced for Attempting to Smuggle Assault Rifles,
Ammunition, and Machine Gun Components into Mexico

TUCSON, Ariz. - Today, Ariana Alexa Ramirez, 26, of Phoenix, was sentenced by U.S. District
Judge Cindy K. Jorgenson to 30 months in prison. Her co-defendant, Andrian Alvarez-Valdez, 23,
of Mexico, was previously sentenced to 46 months in prison. Both defendants had pleaded guilty
to attempting to smuggle firearms and ammunition into Mexico from the United States.

“The lengthy sentences in this case should serve as a warning to those who would consider
smuggling firearms into Mexico,” stated Acting U.S. Attorney Elizabeth A. Strange. “I would like to
thank ATF and HSI for their strong investigative work in this case, along with the diligent CBP
agents at the Port of Entry who were able to locate the hidden contraband in the defendants’ car
before it left the country”

“This case is a prime example of the cooperative efforts among law enforcement to stem the
illegal trafficking of guns and ammunition into Mexico,” stated ATF Special Agent in Charge
Thomas G. Atteberry. “I wish to commend the leadership of the U.S Attorney’s Office in their
prosecution of these criminals.”

“HSI and our valued law enforcement partners will continue to identify and investigate individuals
tied to transnational criminal organizations who attempt to disregard the rule of law.” said HSI
Acting Special Agent in Charge Francisco Burrola. “The amount of work invested culminated in
extremely dangerous weapons to include thousands of rounds of assorted ammunition being
seized and prevented their possible use in violent crimes.”

On March 26, 2016, the defendants purchased bulk ammunition at a store in Phoenix. The next

day, they were stopped by agents at the Nogales Port of Entry while attempting to drive into
Mexico. Hidden inside their vehicle were two AK-47 style assault rifles, six 30-round 7.62x39

1 of 2 PIRINKAR RR Ee
Duo ‘‘entenced for Gemeinde bBi0rglt AGui KitedlRamRegiunent 7 Oriths: HED DBLEOIER s/ PAGE. £0, of 2

-attempting-smuggle-ass...

The investigation in this case was conducted by the Department of Homeland Security-Homeland
Security Investigations and the Bureau of Alcohol, Tobacco, Firearms, and Explosives. The
prosecution was handled by Angela W. Woolridge, Assistant U.S. Attorney, District of Arizona,

Tucson,
CASE NUMBER: CR-16-0800-TUC-CKJ
RELEASE NUMBER; 2017-014_Ramirez

HHH
P} ix Field Divisi

2 of 2 FIBIGRIES Ge BESS
10

11

12

13

14

15

16

Li

18

19

20

2)

22

23

25

26

ise 4:18-cr-01256-CKJ-JR Document 76-3 Filed 08/20/19 Page 11 of 29

EXHIBIT

 

 
Stolen birthday checSasiegdt TRotr QhpacnsskKJedRo 4aQg4ment 1 Shits: 71 HEB QSOS lodafANSiek-biMhday-checks-illegal-tucson...

BREAKING More than 130,000 migrants were detained at the border in May, the highest leve...

https://tucson.com/news/ local/stolen-birthday-checks-illegal-tucson-gun-pu rchases-lead-
to-/article_98433786-1f7f-5d4d-99b2-2f345 14cedbc.html

Stolen birthday checks, illegal Tucson gun
purchases lead to 40-month prison term

By Jordan Williams For the Arizona Daily Star Nov 13, 2018

 

MORE INFORMATION

   

A man accused of stealing checks, including
several sent for birthdays, and using them to
illegally buy firearms was sentenced last week

lof5 HRA A RE e
Stolen birthday check§ qHeeal “T8son-Oik AOEHKSK JeadRo 4Dacument 7 Gngps: PURE n CHARA och AW Fer! Bilao checks-illegal-tucson...

2 of 5

Former Arizona
DEA agent admits
to illegal gun sales

Exploding bullets in Rio
Rico mark fiery end to
smuggling effort

Head of ‘one of the
largest’ gun-smuggling
rings in Southern
Arizona sentenced to
prison

Douglas man accused of
smuggling machine gun
parts into Mexico

Former forensic
interviewer in Arizona
sentenced to time
behind bars

Tucson man sentenced
for 2013 killing also
connected to fatal 2018
shooting

Tucson police: East-side
intersection closed after
crash involving semi

in federal court to 40 months in prison.

Justin Bruce Arch, 37, was indicted in October
2017 on 13 charges related to a scheme to steal
checks from 200 people, many of whom were
elderly residents of an assisted-living facility,
and use those checks to illegally buy at least
eight pistols and rifles, U.S. District Court
documents show.

Arch was accused of devising a “straw-buying”
scheme with his wife, Lisa Jalena Laurelez, in
which they used the stolen checks and credit
cards to buy the firearms from online dealers in
Utah and Texas, court documents show. When
the guns arrived in Arizona, Arch and Laurelez
lied about being the actual purchasers of the
firearms.

Arch pleaded guilty in May to one count of
aiding and abetting the making of a false
statement in connection with the acquisition of
a firearm. The remaining charges were

LIFIANAN A Ae re
Stolen birthday checkSaHegdl: DSsor-Oh BHEhSsK JedkRo ADQGymMent 7 Grits: UBS QBhA ALA oda AW Ferk Bi Mua checks-illegal-tucson...

3 of 5

dismissed.

Laurelez faces the same charges as Arch and is
scheduled to be sentenced Dec. 19.

Arch “preyed upon” the elderly, some of
whom were low-income and relied on the
money that was stolen from them, prosecutor
Angela Woolridge told Judge Cindy K.
Jorgenson at a Nov. 5 sentencing hearing.

The indictment involves about $9,000 worth of
harm to individuals and firearms dealers,
according to a sentencing memorandum
submitted by Douglas Tyler Francis, Arch’s
court-appointed defense attorney.

The indictment listed 51 checks Arch and
Laurelez were accused of stealing, including 11
that totaled more than $6,000. The remaining
40 checks were drawn on credit card accounts
and did not have a specific amount listed in the
indictment.

Four of the stolen checks had memo lines
wishing the recipients well, including a check
for $817 with “Happy Birthday xoxo” written
in the memo line, according to the indictment.

When law enforcement agents searched Arch’s
home in September 2017, they found stolen
checks and mail, along with credit and debit
cards, some of which Arch and Laurelez

fr INAAN A Re ee
Stolen birthday checks dBézdl eso 2Erksds kalo ADQGHMENt 7 Giths : Fil on FARA och AB FoR: Wis? checks- illegal-tucson...

4 of 5

manufactured. Agents also found credit card
readers and blank credit cards, Woolridge
wrote in the memorandum.

They also found multiple drugs, including
heroin, morphine and marijuana, and drug
paraphernalia, Woolridge wrote.

Agents also found ammunition, two loaded
firearms and a Border Patrol ballistic vest,
Woolridge wrote. Francis told Jorgenson the
ballistic vest did not belong to Arch.

Arch admitted to law enforcement agents of
having trafficked firearms to drug cartels in
Mexico, Woolridge wrote.

Woolridge said Arch’s case was “far more
serious” than most weapons-trafficking cases.
Most weapons cases involve either straw-
buying firearms or trafficking firearms to
Mexico, but Arch’s case involves both.

Arch admitted in court to having a drug
problem and stressed that he was trying to turn
his life around and to keep his family, stating
he was trying to “continue to live within the
boundaries of the law.”

In his memo, Francis wrote that some of the
items found in Arch’s home were consistent
with someone who is severely addicted to
drugs and trying to maintain his addiction.
10

1]

12

13

14

15

16

17

19

20

21

22

24

25

26

 

 

se 4:18-cr-01256-CKJ-JR Document 76-3 Filed 08/20/19 Page 16 of 29

EXHIBIT
8/17/2019 GCarsOstideiic ato RabnlGdnbRreds ORME thd Fired! PL OS/AD/19 ee clica are | USAO-AZ | ...

® United States Department of Justice

Mfices of the United States Attorneys

       

 

THE UNITED STATES ATTORNEYS OFFICE Search

DISTRICT of ARIZONA SEARCI

HOME U.S.ATTORNEY ABOUTUS NEWS PRIORITIES PROGRAMS CAREERS

CONTACT US

U.S. Attorneys » District of Arizona » News

Department of Justice
US. Attorney’s Office

District of Arizona
FOR IMMEDIATE RELEASE Wednesday, February 28, 2018

United States Border Patrol Agent Sentenced to Prison for Theft
of Firearm Parts and Unlawful Possession of Machinegun

TUCSON, Ariz. — Yesterday, Jesus Manuel Franco, a former United States Border Patrol Agent, 39, of Vail, Ariz.,
was sentenced by U.S. District Judge Cindy K. Jorgenson, to 18 months’ imprisonment for theft of firearm parts and
equipment valued at approximately $100,000 and for the unlawful possession and transfer of two machinegun
conversion devices. Franco had been previously found guilty of these offenses after a jury trial.

The evidence at trial demonstrated that in 2014, Franco accepted a temporary assignment to the Customs and Border
Protection (CBP) Armory in Harper’s Ferry, W. Va. During a two-month period, Franco unlawfully transferred 47
boxes of firearm parts and equipment from the Armory to the Wilcox, Ariz. CBP Station without authorization and for
personal use. One of the boxes transferred by Franco contained two machine gun conversion devices that qualified
under federal law as machineguns. Franco also charged the government for shipping costs.

The investigation in this case was conducted by the Department of Homeland Security, Office of Inspector General.
The prosecution was handled by Jane L. Westby and Sarah B. Houston, Assistant U.S. Attorneys, District of Arizona,
Tucson.

CASE NUMBER: CR-16-00268-TUC-CK]J
RELEASE NUMBER: 2018-19 Franco

HEH

For more information on the U.S. Attorney’s Office, District of Arizona, visit http://www, justice.gov/usao/az/

 

Follow the U.S. Attorney’s Office, District of Arizona, on Twitter @USAO_AZ for the latest news.

https://www.justice.gov/usao-az/pr/united-states-border-patrol-agent-sentenced-prison-theft-firearm-parts-and-unlawfil 419
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

ase 4:18-cr-01256-CKJ-JR Document 76-3 Filed 08/20/19 Page 18 of 29

EXHIBIT

G

 

 
8/17/2019 Case Porh&r filesd Bons Gitte sltenQ PG 4s Malths OR. ued 1, 08/20/19 | | fage.2 Poles of Justice

    

© United States Department of Justice Offices of the United States Attorneys

   

 

THE UNITED STATES ATTORNEY'S OFFICE Search
DISTRICT of“ ARIZONA SEARER
Cc

HOME U.S. ATTORNEY ABOUTUS NEWS PRIORITIES PROGRAMS CAREERS

CONTACT US

U.S. Attorneys » District of Arizona » News

Department of Justice
U.S. Attorney’s Office

District of Arizona
FOR IMMEDIATE RELEASE Friday, July 7, 2017

Former Tucson Police Officer Sentenced to 78 Months for the
Illegal Sales of Firearms

TUCSON, Ariz. — Yesterday, Joe Santiago Valles, 34, of Tucson, Ariz., was sentenced by U.S.
District Judge James A. Soto to 78 months in prison. Valles had previously pleaded guilty to conspiracy
to defraud the United States, aiding and abetting false statements in firearms transactions, tampering,
tampering with a witness, and identity theft.

Beginning in October 2015 through April 20, 2016, Joe Valles was a business partner with a Federal
Firearms Licensee (FFL) in Tucson, Ariz. The FFL and Valles used the identities of individuals, who
were not purchasing firearms, to submit ATF Forms 4473 claiming they were the purchasers. ATF Form
4473 is required to legally purchase or acquire firearms from FFLs. The FFL and Valles used the
fraudulent forms to conceal the identities of the true buyers. The conspiracy involved a total of 35
firearm transactions, including 24 semi-automatic pistols and rifles. Valles was working as a Tucson
Police officer when he stole the identities of two individuals he had contact with through his official
duties. Twenty-nine firearm transactions listed these two individuals as buyers when, in fact, they were
not the purchasers. To date, one of the firearms was intercepted at the Nogales Port of Entry and a
second firearm, a .50 caliber semi-automatic rifle, was seized by Mexican authorities.

The investigation in this case was conducted by the Bureau of Alcohol, Tobacco, Firearms, and
Explosives with assistance by Customs and Border Protection. The prosecution was handled by Serra M.
Tsethlikai and Karen E. Rolley, Assistant U.S. Attorneys, District of Arizona, Tucson.

CASE NUMBER: CR-16-01059-TUC-JAS
RELEASE NUMBER: 2017-058 Valles

###
For more information on the U.S. Attorney’s Office, District of Arizona, visit http://www. justice. gov/usao/az/

 

 

https://www.justice.gov/usao-az/pr/former-tucson-police-officer-sentenced-78-months-illeaal-sales-firearme
10

11

13

14

16

17

18

19

20

21

a2

23

24

25

26

Case 4:18-cr-01256-CKJ-JR Document 76-3 Filed 08/20/19 Page 20 of 29

EXHIBIT

H

 

 
8/17/2019 Cae@eAll Eterna GenikndedR7s Mort MER RoR irae Reb b RlexoAGSr-aP} eeartment of Justice

  

een inte Reta e aT partment of Justice

Oftices of the United States Atto arta

     

 

THE UNITED STATES ATTORNEYS OFFICE Search
DISTRICT of ~ ARIZONA

HOME U.S. ATTORNEY ABOUTUS NEWS PRIORITIES PROGRAMS CAREERS

CONTACT US

U.S. Attorneys » District of Arizona » News

Department of Justice
U.S. Attorney’s Office

District of Arizona
FOR IMMEDIATE RELEASE Monday, March 19, 2018

Federal Firearms Dealer Sentenced to 78 Months for His Role in
Trafficking Firearms to Mexico

TUCSON, Ariz. — Last week, Timothy Alan Veninga, 48, of Tucson, Ariz., was sentenced by U.S. District Judge
James A. Soto to 78 months’ imprisonment and a judgment of forfeiture of over $61 :000. Veninga had previously
pleaded guilty to conspiracy to defraud the United States, aiding and abetting false statements in firearms transactions,
false statements to government agency, tampering, and identity theft. On July 6, 2017, Veninga’s co-defendant, Joe
Valles, a former Tucson Police Department officer, was also sentenced to 78 months’ imprisonment for his role in the
trafficking scheme.

Veninga, owner of Ballistic Firearms in Tucson and Valles, a business partner who operated a firearm painting
business on the premises of Ballistic Firearms, were involved in a scheme in which they paid individuals who were not
the actual purchasers of firearms to complete and sign ATF Forms 4473 (Firearms Transaction Record), while leaving
the date and firearm information section blank. Veninga and Valles also used the identities of two other people (which
had been obtained while Valles was working as a police officer for Tucson Police Department) who were not the actual
purchasers of firearms without their permission to complete and sign Forms 4473, Veninga and Valles used the
fraudulent Forms 4473 to document multiple firearms transactions and create records retained by Veninga, which
falsely represented the identities of the purchasers, thereby concealing the identities of the true buyers. The conspiracy
involved a minimum of 31 firearm transactions involving 24 semi-automatic pistols (varying calibers) and seven rifles,
including one semi-automatic assault rifle, one semi-automatic high-capacity rifle, and two .50 caliber semi-automatic
rifles. Evidence from the investigation established that these firearms were sold to members from Mexico drug cartels
and that the firearms were intended for Mexico.

The investigation in this case was conducted by Bureau of Alcohol, Tobacco, Firearms, and Explosives. The
prosecution was handled by Serra M. Tsethlikai and Karen Rolley, Assistant U.S. Attorneys, District of Arizona,
Tucson.

CASE NUMBER: CR-16-1059-TUC-JAS

https:/Awww,j ustice.gov/usao-az/pr/federal-firearms-dealer-sentenced-78-months-his-role-traffickina-firearms-mexico 119
10

11

12

13

14

15

16

Ve

18

19

20

21

22

23

24

25

26

 

 

Case 4:18-cr-01256-CKJ-JR Document 76-3 Filed 08/20/19 Page 22 of 29

EXHIBIT
Fast and Furious GufGage SerkGnt O1R28G1 Glfodnel ina AQGUMeENt 7 Gres NOD REO? nar AR FoF to? LZ? tocal/fast-and-furion...

1 of6

Government Technology
& Services Coalition's

 

Menu Hv ing

 

Fast and Furious Gun Buyer Sentenced to Prison

December 13, 2012 — Homeland Security Today
SSE ee

 

PHOENIX (AP) — A man who purchased two rifles found at the scene of the fatal shooting of a
Border Patrol agent north of the U.S.-Mexico border was sentenced Wednesday to nearly five ye
in federal prison.

Jaime Avila Jr., 25, received a sentence of 57 months, a penalty on the lower end of federal
guidelines, for his acknowledged role in a gun smuggling ring targeted in a botched federal
investigation known as Operation Fast and Furious.

Two assault weapons acquired by Avila from a suburban Phoenix gun store were found in the
aftermath of a 2010 shootout that mortally wounded Border Patrol Agent Brian Terry near the Ariz
border city of Nogales. The firefight was between border agents and five men who had sneaked
the country from Mexico for the purpose of robbing marijuana smugglers.

Avila looked on without any visible emotion as Terry's cousin, Robert Heyer, spoke on behalf of tr
agent’s family.

"It probably goes without saying that the Terry family wishes there was some way that Mr. Avila ci
be held responsiblefor Brian's death," Heyer said as his voice cracked with emotion.

Avila, dressed in orange jail uniform and bound by handcuffs, said he wished he could change
things and wants to be around for his young son.

"| just want to say sorry to the Terry family," Avila told the judge, adding that he was trying to cha
his life.
Fast and Furious GurfBase@ Senet Q1h2861 Gitolneliha QGUMENT 7 Cats WEG REGO EP nar OF a 1 oe tend aseaciietintan..

U.S. District Judge James Teilborg said it was clear that Avila showed remorse, but also pointed «

the serious consequences of illegal gun purchases. "These were clearly weapons of war," Teilbo!
said.

Authorities say the ring that Avila worked for bought guns and smuggled weapons into Mexico fo
by the Sinaloa drug cartel.

Avila isn't charged in Terry’s death. Prosecutors have said straw buyers can’t be held criminally li
for violence committed by others with such illegally purchased guns.

Authorities have a separate case pending in federal court in Tucson against five men charged wil
murder in Terry’s death.

Prosecutor Shane Harrigan had asked for a stiff penalty, saying Avila’s involvement in the illegal

weapons buys went beyond the 52 guns he bought for the ring and extended to the recruitment
two others who purchased dozens of weapons. "He was more than just a mere straw purchaser,’
Harrigan said, adding that Avila didn’t care about the violence associated with illegal gun buys.

Avila's attorney, Candice Shoemaker, sought leniency, saying her client wasn’t a leader in the rin:
and had an expensive drug problem. “His involvement in this case was because of that substanc
abuse," Shoemaker said.

Federal authorities conducting the Fast and Furious investigation have faced tough criticism for
allowing suspected straw gun buyers for the ring to walk away from gun shops in Arizona with
weapons, rather than arrest the suspects and seize the guns there.

The investigation was launched in 2009 to catch trafficking kingpins, but agents lost track of abo
1,400 of the more than 2,000 weapons, some of which were later found at crime scenes in Mexici
and the U.S.

Mexico’s drug cartels often seek out guns in the U.S. because gun laws in Mexico are more restr
than in the U.S.

So far, 15 of the 20 people charged in the gun case pleaded guilty to charges.
Records show a Jan. 3 trial has been set for five other alleged ring members.

Copyright 2012 Associated Press. All rights reserved. This material may not be published, broad

2 of6
10

bl

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Case 4:18-cr-01256-CKJ-JR Document 76-3 Filed 08/20/19 Page 25 of 29

EXHIBIT
Case 4:18-cr-01256-CKJ-JR Document 76-3 Filed 08/20/19 Page 26 of 29
Case 4:17-cr-01108-JAS-LAB Document 137 Filed 01/28/19 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States of America
_JUDGMENT IN A CRIMINAL CASE

Vv. (For Offenses Committed On or After November 1, 1987)
Magda A. Luna . No. CR-17-01108-003-TUC-JAS (LAB)
Dan H. Cooper (CJA)
Attorney for Defendant

 

USM#: 95357-008

THE DEFENDANT ENTERED A PLEA OF guilty on 10/10/2018 to Counts 1 and 2 of the
Indictment.

ACCORDINGLY, THE COURT HAS ADJUDICATED THAT THE DEFENDANT IS GUILTY
OF THE FOLLOWING OFFENSE(S): violating Title 18, U.S.C, §371, Conspiracy to Export
Firearms and Munitions from the United States, a Class D Felony offense, as charged in Count 1 of the
Indictment; Title 22, U.S.C. §2778(b)(2) and 2778(c), Attempted Exportation of Munitions, a Class C
Felony offense, as charged in Count 2 of the Indictment.

IT IS THE JUDGMENT OF THIS COURT THAT the defendant is committed to the custody of the
Bureau of Prisons for a term of FIFTY-ONE (51) MONTHS, on Count 1 and on Count 2, with credit
for time served, said counts to run concurrently. Upon release from imprisonment, the defendant shall
be placed on supervised release for a term of THREE (3) YEARS, on Count 1 and on Count 2, said
counts to run concurrently. : ,

CRIMINAL MONETARY PENALTIES
The defendant shall pay to the Clerk the following total criminal monetary penalties:
SPECIAL ASSESSMENT: $200.00 FINE: WAIVED RESTITUTION: N/A

The defendant shall pay a special assessment of $200.00 which shall be due immediately.
The Court finds.the defendant does not have the ability to pay a fine and orders the fine waived.

If incarcerated, payment of criminal monetary penalties are due during imprisonment at a rate of not less than $25 per quarter
and payment shall be made through the Bureau of Prisons' Inmate Financial Responsibility Program. Criminal monetary
payments shall be made to the Clerk of U.S. District Court, Attention: Finance, Suite 130, 401 West Washington Street, SPC 1,
Phoenix, Arizona 85003-2118. Payments should be credited to the various monetary penalties imposed by the Court in the

priority established under 18 U.S.C. § 3612(c). The total special assessment of $200.00 shall be paid pursuant to Title 18,
United States Code, Section 3013 for Count 1 and 2 of the Indictment.

Any unpaid balance shall become a condition of supervision and shall be paid within 90 days prior to the expiration of
supervision. Until all restitutions, fines, special assessments and costs are fully paid, the defendant shall immediately notify the

Clerk, U.S. District Court, of any change in name and address. The Court hereby waives the imposition of interest and penalties
on any unpaid balances,
Case 4:18-cr-01256-CKJ-JR Document 76-3 Filed 08/20/19 Page 27 of 29
. Case 4:17-cr-01108-JAS-LAB Document 137 Filed 01/28/19 Page 2 of 4

CR-17-01108-003-TUC-JAS (LAB) | | Page 2 of 4
USA vs. Magda A. Luna

SUPERVISED RELEASE

It is ordered that while on supervised release, the defendant must comply with the mandatory and .
standard conditions of supervision as adopted by this court, in General Order 17-18, which incorporates
the requirements of USSG §§ 5B1.3 and 5D1.2. Of particular importance, the defendant must not
commit another federal, state, or local crime during the term of supervision.. Within 72 hours of
sentencing or release from the custody of the Bureau of Prisons the defendant must report in person to

the Probation Office in the district to which the defendant is released. The defendant must comply with
the following conditions: ,

MANDATORY CONDITIONS

1) You must not commit another federal, state or local crime.
2) You must not unlawfully possess a controlled substance. The use or possession of marijuana,
' even with a physician's certification, is not permitted. .
3) You must refrain from any unlawful use of a controlled substance. The use or possession of
marijuana, even with a physician's certification, is not permitted. Unless suspended by the Court,
you must submit to one drug test within 15 days of release from imprisonment and at least two
periodic drug tests thereafter, as determined by the court.

STANDARD CONDITIONS

1) You must report to the probation office in the federal judicial district where you are authorized

to reside within 72 hours of sentencing or your release from imprisonment, unless the probation
- Officer instructs you to report to a different probation office or within a different time frame.

2). After initially reporting to the probation office, you will-receive instructions from the court or
the probation officer about how and when you must report to the probation officer, and you must
report to the probation officer as instructed. i

' 3) You must not knowingly leave the federal judicial district where you are authorized to reside

__ without first getting permission from the court or the probation officer.
4) You must answer truthfully the questions asked by your probation officer. .
5) You must live at a place approved by the probation officer. If you plan to change where you live
. or anything about your living arrangements (such as the people you live with), you must notify

the probation officer at least 10 days before the change. If notifying the probation officer in
advance is not possible due to. unanticipated circumstances, you must notify the probation

. officer within 72 hours of becoming aware of a change or expected change. |

6) You must allow the probation officer to visit you at any time at your home or elsewhere, and
you must permit the probation officer to take any items prohibited by the conditions of your
supervision that he or she observes in plain view. |
Case 4:18-cr-01256-CKJ-JR Document 76-3 Filed 08/20/19 Page 28 of 29
Case 4:17-cr-01108-JAS-LAB Document 137 Filed 01/28/19 Page 3 of 4

“CRIT 01108-003-TUC-JAS (LAB) Page 3 of 4
USA vs. Magda A. Luna

7)

8)

9)”

10)

11)

12)

15}

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the
probation officer excuses you from doing so. If you do not have full-time employment you must
try to find full-time employment, unless the probation officer excuses you from doing so. If you
plan to change where’ you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If
notifying the probation officer at least 10 days i in advance is not possible due to unanticipated
circumstances, you must notify the probation officer within 72 hours of becoming aware of a
change or expected change. .

You must not communicate or interact with someone you know is engaged in criminal activity. .
If you know someone has been convicted of a felony, you must not knowingly communicate or
interact with that person without first getting the permission of the probation officer.

- If you are arrested or questioned oy a a law enforcement officer, you must notify the probation

officer within 72 hours. .

You must not own, possess, or have access to a firearm, ammunition, destructive device, or
dangerous weapon (i.¢., anything that was designed, or was modified for, the specific purpose of
causing bodily injury or death to another person such as nunchakus or tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential
human source or informant without first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an
organization), the probation officer may require you to notify the person about the risk and you _
must comply with that instruction, The probation officer may contact the person and confirm
that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of
supervision.

SPECIAL CONDITIONS

The following special conditions are in addition to the conditions of supervised release or supersede
any related standard condition:

1)

2)

You must participate as instructed by the probation officer in a program of substance abuse
treatment (outpatient and/or inpatient) which may include testing for substance abuse. You must
contribute to the cost of treatment in an amount to be determined by the probation officer.

You must submit your person, property, house, residence, vehicle, papers, or office to a search
conducted by a probation officer. Failure to submit to a search may be grounds for revocation of
release. You must warn any other occupants that. the premises may bé subject to searches
pursuant to this condition.
Case 4:18-cr-01256-CKJ-JR Document 76-3 Filed 08/20/19 Page 29 of 29
+ , ‘Case 4:17-cr-01108-JAS-LAB Document 137 Filed 01/28/19 Page 4 of 4

CR-17-01108-003-TUC-JAS (LAB) Page 4 of 4
_ USA-vs. Magda A. Luna

3) You must participate in a mental health assessment and follow any directions by the probation
officer or treatment provider, which may include taking prescribed medication. You must
contribute to the cost of treatment in an amount to be determined by the probation officer.

4) You must not use or possess alcohol or alcoholic beverages.

5) You must cooperate in the collection of DNA as directed by the probation officer.

THE DEFENDANT IS ADVISED OF DEFENDANT'S RIGHT TO APPEAL BY FILING A .
NOTICE OF APPEAL IN WRITING WITHIN 14 DAYS OF ENTRY OF JUDGMENT.

The Court may change the conditions of probation or supervised release or extend the term of
supervision, if less than the authorized maximum, at any time during the period of probation or
supervised release. The Court may issue a warrant and revoke the original or any subsequent sentence
for a violation occurring during the period of probation or supervised release.

The Court orders commitment to the custody of the Bureau of Prisons and recommends that the
defendant participate in the Bureau of Prisons Residential Drug Abuse Treatment Program and include
a Mental Health assessment and be placed in an institution in or near District of Arizona.
Date of Imposition of Sentence: Monday, January 28, 2019

d | «
=... an ‘

Honorable James“A. Soto

United States District Judge

Dated this 28th day of J

RETURN

I have executed this Judgment as follows:

 

, the institution
defendant delivered on . to at

designated by the Bureau of Prisons with a certified copy of this judgment in a Criminal case.

 

 

United States Marshal By: Deputy Marshal

CR-17-01108-003-TUC-JAS (LAB)- Luna 1/28/2019 - 11:14. AM
